PER CURIAM.
Upon consideration of the petition for writ of prohibition and the response thereto, we find that petitioner has shown a “well-grounded fear that he will not receive a fair [hearing] at the hands of the [respondent agency.]” Sikes v. Seaboard Coastline RR Co., 429 So.2d 1216, 1224 (Fla. 1st DCA 1983). The petition for writ of prohibition is therefore granted, and the members set forth in the petition are disqualified from participating in the hearing on the amended recommended order entered below on October 12, 1983. Within 10 days of the date of the order entered herein April 5, 1984, respondent shall make application to the Governor, pursuant to Section 120.71, Florida Statutes (1983), for appointment of a sufficient number of persons to respondent school board so that a quorum will be present at the hearing on the recommended order, such hearing to be set within 30 days of the date of that appointment.1
MILLS, SMITH and NIMMONS, JJ., concur.

. This writ was granted by order of April 5, 1984. This opinion follows.